Citation Nr: 1600425	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  06-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tendonitis of the right elbow. 

2.  Entitlement to an initial compensable rating for residuals of a septoplasty.  

3.  Entitlement to an initial compensable rating for sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board remanded the Veteran's claims for additional development in March 2009, May 2012, October 2013, and March 2015.  The Board's most recent remand request was fully complied with, and as such there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a left elbow disability has been raised by the record in an April 2005 statement and the issue of entitlement to service connection for headaches secondary to service connected left serous otitis media with history of Eustachian tube dysfunction has been raised in a January 2006 statement.  Although a VA Memorandum was completed by the Appeals Management Center (AMC) in June 2015 denoting this fact, it does not appear that any further action has been taken with regard to these issues.  Therefore, the Board does not have jurisdiction over them, and they are referred once again to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran's tendonitis of the right elbow is manifested by painful noncompensable limitation of motion.

2.  The Veteran's postoperative nasal residuals are not productive of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

3.  The Veteran's sinusitis has been manifested by approximately two non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in any twelve month period on appeal, but no incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment have been shown during any 12 month period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tendonitis of the right elbow have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5024 (2015).

2.  The criteria for a compensable rating for the Veteran's postoperative nasal surgery residuals have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2015).

3.  The criteria for an initial compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran declined the opportunity to testify at a hearing before the Board.  

With regard to the claims being decided herein, the Board last remanded the claims to obtain additional evidence and afford the Veteran a VA examination for his claims for septoplasty residuals and sinusitis.  The AOJ requested that the Veteran submit an updated medical release form for private treatment reports and afforded the Veteran a VA examination in May 2015.  The Veteran did not respond to the request for an updated medical release form.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to complete a form to allow VA assist his claim by seeking records.  His failure to complete this form has frustrated the Board's ability to further seek any records.  Moreover, the Veteran's representative did not assert in a November 2015 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Although the Veteran's representative asserted in the November 2015 brief that the Veteran's right elbow tendonitis may have worsened since the Veteran's last examination in 2012, there has been no indication that the Veteran has claimed a worsening since the 2012 examination.  The representative did not explain that any worsening had occurred.  Thus, the generic suggestion that the condition may have worsened is considered to be insufficient to trigger the duty to provide an additional examination.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Right Elbow

For historical purposes, the Veteran submitted a claim of entitlement to service connection for tendonitis of the right elbow in April 2004.  He was granted service connection for his tendonitis of the right elbow in a December 2004 rating decision under Diagnostic Code 5024.  38 C.F.R. §4.71a.  A 10 percent rating was assigned effective from April 26, 2004.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

At a June 2004 VA examination, the Veteran was assessed with bilateral bicipital tendinitis.  Examination of the forearms revealed tenderness over the proximal forearm at the insertion of the bicipital tendon.  

Private treatment reports from Mill Creek Walk-In Clinic reflect treatment for right biceps tendonitis in January 2006.  

The Veteran was referred for physical therapy at Summit Rehabilitation for biceps tendonitis for four weeks in January 2009.  

At a VA examination in November 2012, the Veteran was noted to have been diagnosed with right medial epicondylitis in 1997.  He reported chronic pain in the right elbow since service, indicating that he was no longer able to do pull ups or straight arm curls.  He denied surgeries on his elbow.  He was noted to be left hand dominant.  The Veteran reported flare-ups that impacted the function of his elbow once every three months lasting two to three weeks.  Range of motion testing revealed right elbow flexion to 145 degrees or greater with no objective evidence of painful motion with no change in motion after three repetitions, and right elbow extension to 0 degrees or any degree of hyperextension (no limitation of extension) and no objective evidence of painful motion and no change in motion after three repetitions.  The examiner noted excess fatigability as a functional impairment after repetitive use and localized tenderness or pain on palpation of the joints/soft tissue of the elbow.  Muscle strength testing of the right elbow was normal and the Veteran did not have ankylosis of the elbow.  The examiner also did not have flail joint, joint fracture, and/or impairment of supination or pronation.  The Veteran reported increased pain over the previous two years, but he denied having been seen by a physician for his elbow.  The examiner noted that the Veteran had normal range of motion but he had significant pain in the medial epicondyle when asked to externally rotate the forearm against force.  The examiner indicated that the Veteran worked as a fire chief and his right elbow tendinitis did not limit his ability to perform his job duties.  He noted that right elbow tendinitis was symptomatic daily.       

The Veteran's tendonitis of the right elbow is currently rated by analogy to Diagnostic Code 5024 pertaining to tenosynovitis.  This diagnostic code provides for rating the service connected disability based on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis is evaluated under Diagnostic Code 5003 and provides a rating of 10 percent for noncompensable limitation of motion of an involved joint confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Veteran is in receipt of a 10 percent evaluation under this diagnostic code for his right elbow disability based on painful noncompensable limitation of motion.  A higher rating is not possible under Diagnostic Codes 5003 or 5024 without involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id.  The Veteran's service connected condition involves only one joint: the right elbow and a rating in excess of 10 percent under Diagnostic Codes 5003/5024 is not available pursuant to the schedular rating criteria.  

The Board has also considered whether an increased rating is warranted under the specific rating criteria pertaining to the elbow and forearm.  With respect to limitation of flexion and extension under Diagnostic Codes 5206-5207, the Veteran's right elbow has demonstrated full range of motion throughout the claims period without stiffness, or tenderness.  The 2012 VA examiner also determined that there was no additional loss of motion following repetitive testing of the right elbow.  Although the Veteran has consistently complained of pain in his elbow with motion, there was no objective evidence of pain on range of motion testing.  Additionally, while excess fatigability was noted after repetitive motion, this did not functionally limit the Veteran or result in any additional loss of motion.  Consequently, even with consideration of functional factors, it is therefore clear that the Veteran's service connected elbow disability does not manifest limitation of flexion or extension that is compensable under Diagnostic Codes 5206-5207.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  The Veteran was noted to experience elbow pain, but it was not shown to cause limitation of motion. 

The Board also finds that an increased rating is not warranted under the other criteria pertaining to rating the elbow or forearm.  The Veteran has clearly maintained useful motion of his right elbow and there is no suggestion of any ankylosis in the joint.  Therefore an increased rating is not for application under Diagnostic Code 5205.  38 C.F.R. § 4.71a.  

There is also no medical or lay evidence of impairment to the radius or ulna, impairment of supination or pronation, or any other impairment of the flail joint of the elbow (i.e., joint fracture, etc.).  Consequently, increased ratings are not warranted under Diagnostic Codes 5209-5213.  38 C.F.R. § 4.71a.

Thus, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5205-5213 and the criteria pertaining to the elbow and forearm.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a schedular rating in excess of 10 percent for tendonitis of the right elbow.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

B.  Septoplasty Residuals

For historical purposes, the Veteran submitted a claim of entitlement to service connection for residuals of a septoplasty in April 2004.  He was granted service connection for his septoplasty residuals in a December 2004 rating decision, and assigned a noncompensable rating from the date his claim was received under Diagnostic Code 6502.  38 C.F.R. §4.97.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

A review of the Veteran's service treatment reports reflects that he underwent a septoplasty for a right nasal septal deviation in July 2002.  

At a June 2004 VA examination, physical examination of the nose, throat, teeth, and tongue revealed no nasal obstruction and no nasal septal deformity.  There was no discoloration of the nasal mucosa.  A computed tomography (CT) of the sinuses revealed normal aeration of the paranasal sinuses.  There was a minimal amount of mucosal thickening within the left maxillary sinus.  The paranasal sinuses and mastoids were unremarkable.  There were no fractures or overlying soft tissue abnormalities.  The Veteran was assessed with septoplasty with continuing chronic nasal discharge and chronic left maxillary sinusitis.   

At a VA examination in November 2012, the Veteran was assessed with status post-septoplasty and sinusitis.  He was noted to have a traumatic deviated septum.  The examiner reported that there was not at least 50 percent nasal passage on both sides due to traumatic septal deviation but there was complete obstruction on one side due to traumatic septal deviation.  A CT scan of the sinuses revealed minimal thickening of the left maxillary sinus.  The examiner indicated that the Veteran's sinus condition did not impact his ability to work.  The examiner concluded that the Veteran underwent a septoplasty in July 2002.  He was noted to have recurrence of left nasal obstruction by history.  The examiner indicated that there was no documentation of recurrence of left sided nasal obstruction.  The examiner reported that the examination was difficult because the Veteran had a cold and therefore had edematous changes of the mucosa in both of his nostrils.  He reported that he was unable to comment on the septoplasty residuals.  Finally, he stated that the Veteran's employability was not affected by his septoplasty residuals.  

In March 2015, the Board concluded that while the June 2004 VA examination found no evidence of nasal obstruction, the body of the November 2012 VA examination suggested that there might be complete obstruction on one side of the septum due to traumatic deviation.  However, in the Remarks section, the VA examiner contradicted that finding, concluding that he was unable to comment on the septoplasty residuals.  He explained that the examination, on that day, was difficult because the Veteran had a cold with edematous changes of the mucosa in both nostrils.  Left nasal obstruction was noted by history alone; the VA examiner explicitly stated there was no documentation in the claims file to establish left-sided nasal obstruction.  Available private treatment records, failed to shed additional light on the matter.  For example, a December 2005 treatment note documents unquantified partial nasal obstruction.  As such, this record is insufficient to establish either 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.

The Board acknowledged that while the Veteran was competent to report symptoms within his observational and descriptive capacity, he was not capable of quantifying either 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, as the precise nature of the perceived blockage requires visualization and interpretation by a healthcare provider.  See Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertion that his left nostril was constantly  blocked in May 2011 was insufficient to entitle him to a higher rating, but it did trigger the duty to provide an additional examination.  Consequently, the Board remanded the Veteran's claim for a new examination.

At a May 2015 VA examination, the Veteran was noted to have a traumatic deviated nasal septum.  However, the examiner indicated that there was not at least a 50 percent obstruction of the nasal passage on both sides due to septal deviation and no complete obstruction due to traumatic septal deviation on the left or right side.  No other pertinent physical findings, scars, complications, or signs and/or symptoms were reported.  The examiner noted that the Veteran's sinus disability did not impact his ability to work.     

Deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is the maximum schedular rating for deviation of the nasal septum under Diagnostic Code 6502. 

The rating schedule authorizes the assignment of a noncompensable evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation has not been met.  38 C.F.R. § 4.31.

While the VA examination reports in 2004 and 2012 did not fully address the rating criteria, the most recent VA examination report is found to fully address the rating criteria and therefore it is considered to be the most probative evidence.  Unfortunately, the examination report establishes the fact that the Veteran experiences nasal obstruction of less than 50 percent in each passage and was not complete on one side.  Therefore, the criteria for a compensable rating have not been met and the Veteran's claim is denied.

C.  Sinusitis

For historical purposes, the Veteran submitted a claim of entitlement to service connection for sinusitis in April 2004.  He was granted service connection for his sinusitis in a December 2004 rating decision under Diagnostic Code 6513.  38 C.F.R. §4.97.  A noncompensable rating was assigned effective from April 26, 2004.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

A review of the service treatment reports reflects that the Veteran was assessed with chronic nasal congestion secondary to a right septal deviation on numerous occasions.   

At a June 2004 VA examination, physical examination of the nose, throat, teeth, and tongue revealed no nasal obstruction and no nasal septal deformity.  There was no discoloration of the nasal mucosa.  A CT of the sinuses revealed normal aeration of the paranasal sinuses.  There was a minimal amount of mucosal thickening within the left maxillary sinus.  The paranasal sinuses and mastoids were unremarkable.  There were no fractures or overlying soft tissue abnormalities.  The Veteran was assessed with septoplasty with continuing chronic nasal discharge and chronic left maxillary sinusitis.   

Private treatment reports from Mill Creek Walk-In Clinic reflect treatment for sinusitis in December 2005.  

At a VA examination in November 2012, the Veteran was assessed with status post-septoplasty and sinusitis.  The examiner did not include any specific findings with regard to the type of sinusitis from which the Veteran suffered, symptoms attributable to sinusitis, or episodes of sinusitis.  

At a VA examination in May 2015, the Veteran was diagnosed with chronic sinusitis and a traumatic deviated nasal septum.  He reported nasal obstruction and two to three sinus infections a year.  The examiner noted that the type of sinusitis was pansinusitis.  The examiner indicated that the Veteran had two non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past twelve months but no incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment in the past twelve months.  The Veteran denied sinus surgery.  The Veteran did not have any scars related to sinusitis, any other pertinent physical findings, loss of part of the nose or scars of the nose exposing both nasal passages, part of one ala, or other scars causing other obvious disfigurement.  A nasal endoscopy revealed midline septum but inferior turbinate swelling.  The examiner concluded that the Veteran's sinus condition did not impact his ability to work.  

The General Rating Formula for Sinusitis is applicable, and it provides the following rating criteria, in pertinent part:  a noncompensable (0 percent) rating is assigned for when sinusitis is detected by X-ray only; a 10 percent rating is assigned when a person experiences one or two incapacitating episodes (defined as requiring physician-prescribed bed rest) per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating applies to three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 50 percent rating applies following radical surgery with chronic osteomyelitis; or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).

The Board recognizes the Veteran's competency to report symptoms and relevant manifestations of a disease or injury that he has personally observed.  To this end, the Veteran is considered competent to report his episodes of sinusitis.  However, whether he is entitled to an increase in rating depends on the number of episodes of sinusitis and the severity of sinusitis.  In this case, the Veteran has not reported that he suffered from one or two incapacitating episodes (defined as requiring physician-prescribed bed rest) per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment during any twelve month period during the appeal or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, nor does the medical evidence substantiate such a finding.  

VA examination in June 2004 resulted in a diagnosis of chronic left maxillary sinusitis.  Yet, while noting sinusitis in the body of the November 2012 VA examination, the VA examiner apparently challenged the chronicity of the disability.  He explained that the Veteran had acute sinusitis, clearing in between episodes according to the patient, that requires antibiotics about twice per year.  He further stated that neither the medical history, nor treatment record documents chronic sinusitis; record review did not show CT evidence of chronic sinusitis.  

In March 2015, the Board noted that because the VA examiner characterized the disability as acute-though recurrent-episodes of sinusitis, he declined to respond to the questions regarding the severity of chronic sinusitis, ostensibly believing them to be inapplicable.  The Board clarified that the Rating Schedule did not explicitly qualify the evaluation criteria in such a manner, as evaluations are assigned for episodes of sinusitis, not necessarily chronic as prompted by the VA examination template and interpreted by the VA examiner.  The Board noted that the private treatment records did not document the requisite frequency of incapacitating or non-incapacitating episodes to warrant a higher evaluation.  For example, the Veteran was prescribed antibiotics for ten days in November 2004 (Augmentin) and for one week in December 2005 (Avelox); there is no evidence of bed rest.  

Nevertheless, because the VA examiner had failed to elaborate on the duration and severity of the Veteran's sinusitis episodes, the Board remanded the matter to provide an additional VA examination, which was provided in 2015.  Unfortunately, the examination report fails to establish that the Veteran experienced one or two incapacitating episodes (defined as requiring physician-prescribed bed rest) per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Additionally, the Veteran has not reported such at any time during the pendency of the appeal.  Therefore, the criteria for a compensable rating have not been met and the Veteran's claim is denied.

III.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The medical evidence fails to show anything unique or unusual about the Veteran's service connected tendonitis of the right elbow, septoplasty residuals, and sinusitis that would render the schedular criteria inadequate.  The Veteran's symptoms of his disabilities have been specifically identified by the examiners of record which formed the basis for the schedular ratings that were assigned.  The Veteran has not reported any unique or unusual symptoms of any of his service connected disabilities on appeal.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of any of his service connected disabilities currently on appeal.  Additionally, the VA examiners did not suggest that the Veteran's service connected disabilities would preclude employment.  Moreover, the evidence reflects that the Veteran works as a fire chief.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service connected tendonitis of the right elbow, septoplasty residuals, and/or sinusitis. 


ORDER

An initial disability rating in excess of 10 percent for tendonitis of the right elbow is denied. 

An initial compensable rating for residuals of a septoplasty is denied.  

An initial compensable rating for sinusitis is denied.  


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


